Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 1, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-26 and 28-37 are currently pending. Claims 1, 5 and 28 have been amended by Applicants’ amendment filed 06-01-2021. No claims have been added or canceled by Applicants’ amendment filed 06-01-2021. 

Applicant's election with traverse of Group I, claims 1-19, 21 and 23-29, directed to a method for preparing concatenated nucleic acid molecules; and 
Species (A): wherein the first and second nucleic acid sequences comprise double stranded nucleic acids with first and second ends, and wherein each of said first and second adaptors comprises: (i) a double stranded region; (ii) a single stranded nucleic acid sequence (claim 2),
Species (B): wherein the species of 5’ single stranded sequence comprises a flow cell binding sequence at its 5’ end (claim 5),
Species (C): wherein the species election of 5’ addition is rendered moot (claims 7 and 8),

Species (E): wherein the species of ligation mixture wherein the first adaptors are ligated to the first nucleic acid sequences in a separate reaction mixture comprises ligation of the second adaptors to the second nucleic acid sequences (instant claim 11),
Species (F): wherein the species of first and/or second adaptors comprise wherein the first nucleic acid molecule comprises a plurality of different first nucleic acid sequences and said at least one second nucleic acid molecule comprises a plurality of different second nucleic acid sequences (instant claim 18), and
Species (G): wherein an adaptor comprises one or more sample index sequence (instant claim 32), in the reply filed on June 23, 2020 was previously acknowledged.  

Claims 20, 22 and 30-37 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2020.

Claims 4, 6-8, 12-17 and 23-26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Please Note: in the amended claims filed October 27, 2020, instant claims 28 and 29 depended from canceled claim 27 and, therefore, claims 28 and 29 were not examined on the merits in the Office Action mailed 02-02-2021.

. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 22, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed May 31, 2018, claims the benefit of US Provisional Patent Application No. 62/561,065, filed September 20, 2017; and US Provisional Patent Application No. 62/513,878, filed June 1, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment filed June 1, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1-3, 5, 9, 10, 18, 19 and 21 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record).
	Cunnac et al. do not teach 5’ terminal phosphate groups.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record).

	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is withdrawn under 35 U.S.C. 103 as being unpatentable over Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record) in view of Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record).
The combined references of Cunnac et al. and Osbourne et al. do not teach 5’ terminal phosphate groups.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: A “test nucleic acid” in claim 1 is interpreted to refer to any nucleic acid having any sequence and/or any length.
A “barcode sequence” is interpreted to refer to any nucleic acid sequence of any length or structure that can assist in the identification of a sequence, source and/or sample.

Double Patenting
	The provisional rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is maintained, and claims 28 and 29 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-40 of copending US Patent Application No. 15/873,687, and
	(b)	Claims 41-60 of copending US Patent Application No. 16/928,404.
The claims remain provisionally rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5, 9-11, 18, 19 and 21 is maintained, and claims 28 and 29 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 1 is indefinite for the recitation of the term “the first and second primers” in line 18. There is insufficient antecedent basis for the term “the first and second primers” in the claim because claim 1, line 14 recites the term “a first primer”, and line 15 recites the term “a second primer”. The Examiner suggests that Applicant amend the claim to recite, for example, “each first primer and each second primer comprises a 5’ terminal phosphate group”.
Claim 1 is indefinite for the recitation of the term “a complement of the second test nucleic acid sequence” in lines 33-34 because it is unclear how a “complement of the second test nucleic acid sequence” is present in claim 1, step (e) when the nucleic acid strand that is complementary to the second test nucleic acid sequence is degraded with an exonuclease enzyme as recited in claim 1, step (c), such that it is unclear whether the complement (or a portion of the complement) is removed or retained and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “the concatenated nucleic acid molecules” in line 1 because it is unclear as to which “concatenated nucleic acid molecules” the term refers, and whether the term refers to first concatenated nucleic acid molecule, and the second concatenated nucleic acid molecule as recited/produced in claim 1, step (e); and/or whether the term refers to any concatenated nucleic acid molecules produced by the method of claim 1, line 1, and/or whether the term refers to additional concatenated molecules produced by some other method and, thus, the metes and bounds of the claim cannot be determined.
Claim 19 is indefinite for the recitation of the term “the second” in lines 1-2. There is insufficient antecedent basis for the term “the second” in the claim. Moreover, it is completely unclear what the term “the second” refers to, and whether the term refers to “the second adaptor”, a “second nucleic acid sequence”, a “second subject”, a “second primer”, and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.

Claim 29 is indefinite for the recitation of the term “the surface” in line 2. There is insufficient antecedent basis for the term “the surface” in the claim.
Claims 2, 5, 9-11, 18 and 21 are indefinite insofar as they ultimately depend from claim 1.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claims 28 and 29 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 28 recites, “a method according to claim 1, wherein the extension products are hybridizable to a flow cell” in lines 1-2. Claim 29 recites “a method according to claim 28, further comprising immobilizing the extension products on the surface of a flow cell”.  Claim 28 depends from claim 1; and claim 29 depends from claim 28. However, claim 1 does not recite “extension products”. Thus, claims 28 and 29 are improper dependent claims that do not further limit the subject matter of the claim upon which it depends. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record) in view of Ji et al. (US Patent No. 7109178, issued September 19, 2006) as evidenced by Xu et al. (US Patent Application Publication No. 20150197798, published July 16, 2015); 
Regarding claims 1 (in part), 2, 3, 5, 9, 10, 18, 19, 21, 28 and 29, Cunnac et al. teach that a general method for concatenating DNA fragments that lack sequence homology is to use various methods (primarily PCR) to attach short adapters to the ends of the DNA fragments to be concatenated (paragraph [0005], lines 1-4). Cunnac et al. teach that the invention relates to a method of assembling synthetic genetic constructs comprising a plurality of genetic units, such as providing a plurality of separate genetic units (interpreted as a first nucleic acid, second nucleic acid, encompassing separate reaction mixtures, and encompassing greater than two concatenated nucleic acid sequences), each having a 5’ and 3’ ends, and appending universal adapter oligonucleotides to the 5’ and 3’ ends of each separate genetic unit to form separate extended genetic units each having 5’ and 3’ ends (interpreted as a first adapter comprising a first test sequence, and a second adapter comprising a second test sequence), wherein the method further involves attaching a set of flexible adapter oligonucleotides to the 5’ and 3’ ends of separate extended genetic units to form separate dual extended genetic units via homologous recombination between the flexible adapter oligonucleotides and the dual extended genetic units for form the synthetic genetic constructs (interpreted as incorporating a first adapter into a first nucleic acid molecule that comprises a first nucleic acid sequence; incorporating a second adaptor into a second nucleic acid molecule that comprises a second nucleic acid sequence; and hybridizing and extending, claim 1a, 1b, 3 and 11) (paragraph [0009]). Cunnac et al. teach dual adapters enabling each unique DNA fragment in a set of interest (interpreted as a first test sequence, and a second test sequence) to be flanked by a pair of hybrid universal flexible adapters (interpreted as a first adapter sequence, and a second adapter sequence), wherein universal adapters are first attached to genetic units, such that all units in the set are flanked on one end by UA1 and the other by UA2, such that the flexible adapters carry sequences complementary to a portion of the universal adapter sequences, and they also carry unique sequences (also interpreted as first and second test sequences from the same or different subjects, and complement sequences) designed to support recombination among themselves and/or with vectors carrying recombination sites (interpreted as a first and second adapter sequence comprising a first and second test sequence; dual adapter recombination method is used to support concatenation of T3E gene from Pseudomonas syringe via recombination in yeast (corresponding to hybridizing and extending to produce extension products comprising concatenated nucleic acid molecules, claim 1a and 12b) (paragraph [0013], lines1-3). Cunnac et al. teach in Figure 6A, the structure of a typical T3E genetic unit (GU) for PRIVAS, wherein primary PCR reaction with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions amplify GUs flanked on each side by universal adapter (UA) regions 1 and 2 (interpreted as each nucleic acid sequence comprising a double stranded region, a single stranded nucleic acid comprising an extendable 3’ end, and single stranded nucleic acid comprising a 5’ end; capable of hybridizing to one another; comprising a barcode sequence; comprising primers; complement sequences; and hybridizable to a flow cell, claims 2, 19, 21 and 28) (paragraph [0019], lines 5-9; and Figure 6A). Cunnac et al. teach that the genetic units can be double-stranded or single-stranded (interpreted as single-stranded, and double-stranded, claim 2) (paragraph [0027], lines 9-11). Cunnac et al. teach that a universal adapter oligonucleotide set of the invention comprises a first universal adapter oligonucleotide that is appended to one end of a genetic unit (i.e., either the 5’ or the 3’ end), and a second universal adapter oligonucleotide, having a different nucleotide sequence than the first universal adapter oligonucleotide, is attached to the opposite end of the same genetic unit (interpreted as a plurality of different first nucleic acid sequence and a plurality of different second nucleic acid sequences, claim 18) (paragraph [0028], lines 6-13). Cunnac et al. teach that universal adapter oligonucleotide can be appended to the 5’ and 3’ ends of each separate genetic unit using a polymerase enzyme such as a DNA polymerase enzyme (interpreted as a DNA polymerase), and carrying out polymerase chain reaction (PCR), such that a plurality of universal adapter oligonucleotide primer sets are provided where each primer set comprises a first oligonucleotide primer comprising a genetic unit specific portion, and a second oligonucleotide primer comprising a genetic unit specific portion, and a 5’ universal adapter specific portion (interpreted as extending; primers; DNA polymerase; and comprising a barcode sequence, claims 1 and 21) (paragraph [0029], lines 1-14). Cunnac et al. teach that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion (interpreted as degrading the nucleic acid strand using an exonuclease) followed by ligation; and tht the universal adaptors comprise a genetic unit-specific region and a universal adapter-specific portion, and are provided as double-stranded adapter units, wherein exonuclease digestion chews back a sufficient number of nucleotides on each end of the double-stranded genetic unit and universal adapter to allow for specific annealing of the exposed single-stranded regions of homology between the genetic units and universal adapter oligonucleotides (corresponding to extending; adapters as double-stranded and comprising a single-stranded sequence; degrading the nucleic acid strand using an exonuclease; comprises a flow cell binding sequence; first and second nucleic acid sequences; and greater than two sequences, claims 1-3, 5 and 10) (paragraph [0030]). Cunnac et al. teach that following growth profiling as illustrated in Figure 8A for each of the four batches, approximately 10 strains were selected for PCR amplification, wherein Table 8B summarizes the set of selected strains whose clusters could be successfully PCR-amplified (interpreted as amplifying; sequences amplified prior to (a) or (b); and inherently comprises a primer and barcode sequence, claims 1, 9 and 21) (paragraph [0021], lines 10-17; Figure 8; and Table 8B). Cunnac et al. teach that DNA sequencing was used to identify the introduced T3E genes in 56 strains chosen to represent the extremes of the phenotypic continuum in the 4 batches and the two classes of GU set size (interpreted as rendered competent for sequencing) (paragraph [0139], lines 34-38). Cunnac et al. teach that PCR fragments were digested with XmaI or XbaI and ligated with T4 ligase (interpreted as incorporating a 5’ terminal phosphate group into an adaptor) (paragraphs [0072], lines 3-4; and [0077], lines 3-4), wherein it is known that restriction enzyme digestion including with XmaI and XbaI produces blunt ends that possess a 5’ phosphate group to promote ligation as evidenced by NEB (pg. 1, first full paragraph; and pg. 9, least six lines). Cunnac et al. teach that a purified primary PCR fragment was used as a template and the appropriate pair of UAGS primers also synthesized by Integrated DNA Technologies (IDT) was included in the amplification mix (paragraph [0116], lines 3-6), wherein it is known that IDT will generate synthetic oligonucleotides that include a 3’ or 5’ terminal phosphate, such that 5’ phosphorylation is needed if an oligonucleotide will be used as a substrate for DNA ligase as evidenced by Kammerer et al. (pg.2, last full paragraph, lines 3-4). Cunnac et al. teach that primary PCR products were included in the construction of the libraries of random clusters of size 3 or 5, wherein the entire PCR amplified using oligonucleotide primers annealing on the conserved external borders of the clusters, such that the resulting amplicons were subsequently used as templates in several sequencing reactions primed with oligonucleotides specific for the sequence of the FAs known to be upstream of the various positions as specified (paragraph [0109], lines 1-12), wherein amplicon preparation is known to include the steps of: (i) contacting a nucleic acid sample with target polynucleotides, (ii) amplifying by PCR the plurality of target polynucleotides, (iii) directly contacting the plurality of target specific capture primers immobilized on a solids support with the plurality of amplicons, (iv) extending the plurality of target specific capture primers to produce a plurality of immobilized extension products, and (v) amplifying by PCR the plurality of immobilized extension products as evidenced by Xu et al. (paragraph [0004]).
Although Cunnac et al. do not specifically exemplify immobilizing the extension products on the surface of a flow cell, Cunnac et al. do teach the production of PCR products; amplification of clusters including denaturation, annealing and extension; and using the resulting amplicons as templates in sequencing reactions primed with oligonucleotides specific for the sequence of the FAs, wherein amplicon preparation is known to include the steps of: (i) contacting a nucleic acid sample with target polynucleotides, (ii) amplifying by PCR the plurality of target polynucleotides, (iii) directly contacting the plurality of target specific capture primers immobilized on a solids support with the plurality of amplicons, (iv) extending the plurality of target specific capture primers to produce a plurality of immobilized extension products, and (v) amplifying by PCR the plurality of immobilized extension products as evidenced by Xu et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the extension products can be immobilized on the surface of a flow cell.
Cunnac et al. do not specifically exemplify primers with 5’ terminal phosphate groups (instant claim 1, in part); or first adaptors ligated to first nucleic acid sequences in separate reaction mixtures from second adaptor to second nucleic acid sequences (instant claim 11).
	Regarding claim 1 (in part), Ji et al. teach a method of covalently joining nucleic acid molecules and method of cloning, wherein the method provides either sequential or simultaneous ligation of flanking or vector nucleic acid molecules to nucleic acid insert molecules by insert polynucleotides are isolated free of other components, such as proteins and lipids, such that an insert polynucleotide can be made by a cell and isolate, or can be synthesized in the laboratory, for example, using an automatic synthesizer or an amplification method such as PCR (col 6, lines 3-7). Ji et al. teach that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer (interpreted as a first primer and a second primer), wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on both ends (interpreted as a first and second primer comprising a 5’ terminal phosphate group; producing a strand complementary to the test nucleic acid sequence; and adaptors incorporated which comprises a 5’ terminal phosphate group, claim 1b) (col 6, lines 8-18). Ji et al. teach that optional nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 7, lines 58-62). Ji et al. teach that ligation between a linear molecule comprising a ligation substrate site and an insert molecule takes place in the presence of a ligase enzyme such as bacteriophage T4 DNA ligase or Pfu DNA ligase (col 8, lines 10-14). Ji et al. teach that Pfu DNA polymerase in the has 3’- to 5’-exonuclease activity and removes 12 to 13 nucleic acids from the 3’-ends of the ligated insert/vector molecule (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 9, lines 5-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of joining nucleic acid molecules as exemplified by Ji et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of attaching adapter oligonucleotides to DNA fragments as disclosed by Cunnac et al. to include the primers comprising terminal 5’ phosphate groups, which promote ligation between a ligation substrate and an insert molecules in the presence of a ligase enzyme as taught by Ji et al. with a reasonable expectation of success in promoting the ligation of primers and/or adapters in the presence of a ligase enzyme; in efficiently concatenating multiple DNA fragments; and/or in assembling synthetic genetic constructs comprising a plurality of genetic units including DNA fragments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cunnac et al. Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record) in view of Ji et al. (US Patent No. 7109178, issued September 19, 2006) as evidenced by Kammerer et al. (Integrated DNA Technologies, 2012, 1-5).
Regarding claims 1 (in part), 2, 3, 5, 9, 10, 18, 19, 21, 28 and 29, Osborne et al. teach that the term “concatenated DNA” is used to refer to a product of concatenating fragments of DNA to one another, wherein such a molecule can contain at least 3, at least 5, at least 10, at least 50, at least 100, at least 500, or at least 1000 fragments that are joined to one another, either directly or indirectly through a junction adapter, wherein DNA fragments can be concatenated by ligation or overlap extension (interpreted as a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; greater than two primer” refers to an oligonucleotide that is usually single stranded; and that primers are usually extended by DNA polymerase (interpreted as DNA polymerase, claim 1e) (paragraph [0021], lines 1-3 and 8). Osborne et al. teach that the term “ligating” refers to the enzymatically catalyzed joining of the terminal nucleotide at the 5’ end of a first DNA molecule to the terminal nucleotide at the 3’ end of the second DNA molecule such that the first DNA molecule and the second DNA molecule become covalently linked to one another, either directly or indirectly through an intervening sequence such as a junction adapter, wherein a concatenated DNA molecule ligated to one another via a junction adaptor can contain a first fragment, an adaptor, a second fragment, an adaptor, a third fragment, an adaptor, and so on (paragraphs [0057]-[0058]). Osborne et al. teach that the term “overlap extension” refers to a way for concatenating DNA fragments together by primer extension, wherein overlap extension can comprise ligating adaptors onto the ends of the fragments (interpreted as incorporating a first adaptor into a first molecule, incorporating a second adaptor into a second molecule, and a complement), and then making a concatemers of the adaptor ligated fragments using primers that have 5’ tails that hybridize to one another, or by designing the adaptors so that they hybridize to one another (interpreted as hybridizing to one another, and a complement), and then extending the adaptors using another fragment as a template (interpreted as extending) (corresponding to a first 3’ adaptor sequence comprising a test sequence; a second 3’ adaptor sequence comprising a test sequence; hybridized to each other; extending; concatenating; complement sequences; and primers inherently comprising a barcode sequence, claims 1 and 21) (paragraph [0059]). Osborne et al. teach that the fragments can be concatenated by ligation, such as by ligating the fragments to one another via a junction adaptor such as a double-stranded adaptor of 8-50 bp or, alternatively, by overlap extension such as by ligating the fragments and adaptor and concatenating the adaptor-ligated fragments by overlap extension; and that an “oligonucleotide” denotes a single-stranded multimers of nucleotides (interpreted an adaptor comprising a double stranded nucleic acid molecule; a first end and a second end; a single stranded region and a double stranded region, claims 1e and 2) (paragraphs [0020]; [0022]; and [0076]). Osborne et al. teach that the formation of a duplex is accomplished by annealing two complementary nucleic acid strand regions in a hybridization reaction (interpreted as a complement), such that the hybridization reaction can be made to be highly specific by adjustment of the hybridization conditions under which the hybridization reaction takes place (interpreted as a separate reaction mixture, claim 11) (paragraph [0024], lines 7-14). Osborne et al. teach that the concatenated DNA can be fragmented to a desired length, ligating the fragmentation products to adaptors (where these steps can be done separately or by tagmentation) (interpreted as a separate reaction mixture, claim 11), and sequencing the ligation the ligation products directly (paragraph [0078], lines 5-10). Osborne et al. teach that the nucleic acids sequence in the sequencing step can be enriched by target enrichment, many methods for which are known, wherein enrichment can be done by hybridization to a probe such as by SURESELECT, which can involve hybridizing the amplification products to an oligonucleotide probe that contains an affinity tag, such that the resultant duplexes can be separated from other molecules’ products by binding the oligonucleotide to a solid support (paragraph [0087]). Osborne et al. teach that physical separation methods include clonal amplification in a microdroplet or a on a solid surface such as an Illumina flow cell (interpreted as a including a flow cell binding sequence; and immobilizing products on the surface of a flow cell, claims 5, 28 and 29) (paragraph [0118], lines 1-3). Osborne et al. teach that the method can be used to analyze any type of sample including heritable mutations, pregnant females, and samples that contain a mixture of DNA from different sources (interpreted as a source-specific barcode) (paragraph [0105]). Osborne et al. teach primes used for amplification can be compatible with use in any next generation sequencing platform in which primer extension is used such as Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), the SOLiD platform, and the Ion Torrent platform (paragraph [0080], lines 1-6). Osborne et al. teach in Figure 1, that the two A molecules have different flanking fragments (interpreted as different nucleic acid sequences), and that the concatemers and then amplified or, optionally, fragmented and amplified (interpreted as amplified prior to (b)); and that amplifying a nucleic acid molecule can include denaturing the template nucleic acid, annealing primers to the template nucleic acid, and enzymatically elongating from the primers to generate and amplification product (interpreted as amplification prior to (a)) (corresponding to amplification; and different nucleic acid sequences, claims 9 and 18) (paragraphs [0007]; and [0027], lines 5-10). Osborne et al. teach that the sequence reads can be processed and grouped in any convenient way including identification of molecular barcodes including sample identifier sequences (interpreted as a sample barcode sequence, claim 19) (paragraph [0083], lines 1-4). Osborne et al. teach that the primers used for amplification can be compatible with next generation sequencing platforms in which primer extension is used including Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), and sequencing-by-ligation (the SOLiD) platform (interpreted as amplification primers comprising barcodes, claim 21) (paragraph [0080], lines 1-6).
Osborne et al. do not specifically exemplify primers with 5’ terminal phosphate groups, or degradation with an exonuclease enzyme (instant claim 1, in part).
Regarding claim 1 (in part), Ji et al. teach a method of covalently joining nucleic acid molecules and method of cloning, wherein the method provides either sequential or simultaneous ligation of flanking or vector nucleic acid molecules to nucleic acid insert molecules by topoisomerase and DNA ligase (interpreted as encompassing separate mixtures, wherein the methods provide for directional and non-directional covalent joining and cloning of nucleic acid molecules (Abstract). Ji et al. teach that insert polynucleotides are isolated free of other components, such as proteins and lipids, such that an insert polynucleotide can be made by a cell and isolate, or can be synthesized in the laboratory, for example, using an automatic synthesizer or an amplification method such as PCR (col 6, lines 3-7). Ji et al. teach that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer (interpreted as a first primer and a second primer), wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on both ends (interpreted as a first and second primer comprising a 5’ terminal phosphate group; producing a strand complementary to the test nucleic acid sequence; and adaptors incorporated which comprises a 5’ terminal phosphate group, claim 1b) (col 6, lines 8-18), wherein it is known that 5’ phosphorylation is needed if an oligonucleotide will be used as a substrate for DNA ligase as evidenced by Kammerer et al. (pg.2, last full paragraph, lines 3-4). Ji et al. teach that optional nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 7, lines 58-62). Ji et ligation between a linear molecule comprising a ligation substrate site and an insert molecule takes place in the presence of a ligase enzyme such as bacteriophage T4 DNA ligase or Pfu DNA ligase (col 8, lines 10-14). Ji et al. teach that Pfu DNA polymerase in the has 3’- to 5’-exonuclease activity and removes 12 to 13 nucleic acids from the 3’-ends of the ligated insert/vector molecule (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 9, lines 5-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of joining nucleic acid molecules as exemplified by Ji et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of concatenating a plurality of fragments of genomic DNA to produce concatenated DNA as disclosed by Osborne et al. to include the primers comprising terminal 5’ phosphate groups, which promote ligation between a ligation substrate and an insert molecules in the presence of a ligase enzyme as taught by Ji et al. with a reasonable expectation of success in promoting the ligation of primers and/or adapters in the presence of a ligase enzyme including T4 DNA ligase or Pfu DNA ligase; in efficiently concatenating a plurality of DNA fragments for downstream sequencing; and/or for use in determining whether sequence variation is genuine.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639